DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent no. 10,548,348 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s amendments and arguments, filed 2/28/2022, have overcome the rejection of claim 3 under 35 U.S.C. 103 over Bremer as formulated. Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made as detailed herein.
.Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bremer (US 2014/0318557).
Bremer discloses a smoking or vaporizing device (reads on a simulated cigarette) (Abs, [0034]).  With reference to Fig. 2, the device comprises a tubular body (tube) 22 having a cavity 24 defined within the body [0034];

a plunger (reads on a body) positioned within cavity 24 [0037], the plunger having a diameter slightly less than an inner diameter of body wall 28 and thus a radial clearance and a longitudinal clearance with respect to said cavity for allowing the plunger to slide freely within body 22 along a longitudinal direction of the cavity ([0037], [0051]).
Bremer does not specifically state that the tube has a portion resembling the tobacco end of a cigarette or a mouthpiece resembling a cigarette filter.  However, the tobacco end and filter of a cigarette are typically cylindrical in shape.  The tubular body (cylindrical in shape) of Bremer therefore resembles the cylindrical shape of the tobacco end of a cigarette while the mouthpiece cap (cylindrical in shape) of Bremer resembles the cylindrical shape of a cigarette filter.  
Alternatively, The limitations of the instant claims are aesthetic in nature rather than having mechanical function, and it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art, see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965).  Therefore, it would have been obvious to one of ordinary skill in the art to include a portion of the simulated cigarette Bremer resembling the tobacco end of a cigarette as claimed in Claim 3 as an aesthetic design feature, or a mouthpiece resembling a cigarette filter as claimed in Claim 6 as an aesthetic design feature.

	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bremer (US 2014/0318557) in view of Thuet et al (US 2017/0056614).
The disclosure of Bremer is as discussed above.  Bremer does not specifically state that the tube has a portion resembling the tobacco end of a cigarette or a mouthpiece resembling a cigarette filter.
However, Thuet et al discloses a device for inhaling an aroma, the device sized and shaped similar to an ordinary cigarette (0029) and including a cylindrical tube, an aroma dispensing member within the tube and a mouthpiece affixed to one end of the tube (00170), [9012]. The device therefore corresponds to a simulated cigarette.  A user who is trying to quit smoking or seeking an alternative device to cigarettes can get the same feel as handling a conventional cigarette [0028].  Therefore, it would have been obvious to one of ordinary skill in the art to configure a portion of the tube of the simulated cigarette of Bremer to resemble the look of the tobacco end of a cigarette and/or the mouthpiece to resemble the filter of a cigarette to provide the user with the same look and feel as handling a conventional cigarette.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bremer in view of Thuet et al and further in view of Hearn et al (US 2017/0086502).
The disclosures of Bremer and Thuet et al are used as discussed above.  Bremer and Thuet et al do not specifically state that the portion of the tube of the simulated cigarette of Bremer resembling the tobacco end of a cigarette is defined by paper wrapped around said tube.
.
Allowable Subject Matter
Claim 1 is allowable over the prior art.   Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Bremer is the nearest prior art.  Bremer fails to disclose a simulated cigarette comprising a cavity and wick as claimed, allowing said wick to freely slide along a longitudinal direction of said cavity as claimed in Claim 1.  Bremer also does not disclose a removable cover closing the cavity as claimed in Claim 7.  The prior art fails to provide motivation to modify Bremer to obtain the invention as claimed in Claim 1 or Claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748